           Case 1:17-cv-12498-IT Document 45 Filed 01/21/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

DARNELL AUSTIN, on behalf of                     *
himself and all others similarly situated,       *
                                                 *
               Plaintiff,                        *
                                                 *      Civil Action No. 1:17-cv-12498-IT
v.                                               *
                                                 *
DOORDASH, INC.,                                  *
                                                 *
               Defendant.                        *


                                         Order of Dismissal

                                             January 21, 2020
TALWANI, D.J.

       Pursuant to the court’s Memorandum and Order [#44] allowing Defendant’s Motion to

Compel Arbitration and Dismiss Complaint [#5], it is hereby ordered that the above-entitled

action be DISMISSED. This case is CLOSED.

       IT IS SO ORDERED.

                                                                      /s/ Indira Talwani
                                                                      United States District Judge
